ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-06-15_JUD_01_PO_03_EN.txt. 39

DISSENTING OPINION BY JUDGE LEVI CARNEIRO
[Translation] |

I have voted in favour of the first finding of the Judgment but
am, to my regret, unable to agree with the second.

My opinion has been arrived at in view of certain considerations
which the Court, in drafting its Judgment, has not regarded as
relevant. So far as the first finding is concerned, I do not think
that more need be said. But with regard to the second, the consider-
ations which I have referred to were dictated by the necessity of
maintaining proper procedural order in the present case and by my
conception of the duty and the function of the Court, and I there-
fore find myself obliged to seek to justify them.

2. By its second Submission in the Application, Italy requested
the Court to adjudge and declare

“that Italy’s right to receive the said share of monetary gold must
have priority over the claim of the United Kingdom to receive
the gold in partial satisfaction of the Judgment in the Corfu Channel
case”.

By the terms of the Washington Statement, Italy was given an
opportunity to make an application to

“the International Court of Justice for the determination of the
question whether, by reason of any right which she claims to possess
as a result of the Albanian law of 13th January 1945, or under the
provisions of the Italian Peace Treaty, the gold should be delivered
to Italy rather than to Albania”

and an opportunity

“to accept the jurisdiction of the Court to determine the question
whether the claim of the United Kingdom or of Italy to receive
the gold should have priority, if this issue should arise’.

Might not the provision as drafted mean that Italy might adopt
two different attitudes or take two different steps, in relation to the
two separate questions involved : in respect of the first, to “make
an application to the Court”, in respect of the second, ‘‘to accept
the jurisdiction of the Court’? Do not these two expressions
indicate two attitudes ?

However, the Italian Application presented the two questions
at the same time and asked the Court to adjudicate upon both of
them.

It is true that the Italian Government, in its Application,
incidentally said:

24
MONETARY GOLD (Diss. OPIN. BY JUDGE LEVI CARNEIRO) 40

**.... once it has been established that Italy is entitled to damages
from Albania .... Italy’s claim to the gold in question should have
priority over the claim of the United Kingdom....”’.

This statement did not mean that the Court could not decide the
priority issue before the claim had been held to be well-founded ;
the Applicant, at the time of making the application, set out the
grounds on which it based its claim to priority and indeed to
preference. Thus, it presented the two questions at the same time
and in the same proceedings, making, in its Application, two Sub-
missions relating to the two separate questions. These Submissions
were put forward without any link between them, they are entirely
distinct, and the second is in no way subordinate to the first. There is
not even any form of conjunction between them. Nor, and this to
my mind is decisive, is the word “‘substdiaivement” (alternatively)
used, as it invariably is, when it is desired to indicate that a question
is subordinate to another which has already been raised, and as
in fact was done by the United Kingdom Government in the present
case, in the Submissions which are set out in the Judgment. Yet
the three ‘“‘Allied Governments concerned”’, in their written Obser-
vations on the Preliminary Question, nowhere indicated that the
Application had improperly raised the two questions.

It was after filing its Application that the Italian Government
raised the “‘Preliminary Question’’, and asked the Court to decide
as to its competence to adjudicate upon “the first Submission’.
Although it indicated that the second question would arise only
after the first had been decided, it referred nevertheless to the first
Submission only. It never said, either when it raised its objection
to the jurisdiction or in its arguments in its written Observations
that, as a result, the present Judgment of the Court should relate
to the second question as well. Again, its Submissions presented
at the end of the oral arguments related exclusively to the first
Submission in the Application.

The second Submission was not, and could not be, discussed in
the course of the hearings. Here, in particular, the complete independ-
ence of the two questions, from the point of view of their judicial
determination, was made clear.

3. In the written Statement which it submitted to the Court,
the Government of the United States said:

‘it seems doubtful whether Albania must have accepted the
jurisdiction of the Court.and have become a party in the present
case before the Court can properly adjudicate on the claims of
Italy vis-a-vis the United Kingdom concerning the gold here in
question”.

It seems to me that the second Submission in the Application
has precedence over the first. Counsel for the Italian Government
{at the hearing on May xzoth) correctly interpreted this statement
when he said:

25
MONETARY GOLD (DISS. OPIN. BY JUDGE LEVI CARNEIRO) 4I

“It is therefore proposed that the priority issue should be consid-
ered quite separately from the issue relating to the international
responsibility of Albania resulting from the Albanian law.”

This, indeed, is what was being done—I think correctly—
because the second Submission involves the question which ought
first to be decided by the Court. Therefore, even in the absence of
finding in favour of Italy on the first Submission, the Court would,
in the subsequent proceedings, have to adjudicate upon the second
Submission. It has been asked to do so, and there is no reason why
it should not.

In the written Observations the French Government said nothing
to indicate that it considered the two Submissions interdependent :
it merely sought to show that the Court was competent to deal with
them. The oral arguments of its Agent merely related to the juris-
diction of the Court to adjudicate upon a question of international
law—the effects of the Albanian Nationalization Law.

It was indeed the United Kingdom Agent who, in his written
Observations and in his oral arguments, asserted the complete
dependence of the second Submission upon the first. He asked the
Court to hold that, by reason of the objection to the jurisdiction
raised by Italy, the Italian Application no longer conformed to
the conditions and intentions of the Washington Statement ; that
it had become invalid and void. To justify such a conclusion, it
would be necessary to consider that if the Court could not deal
with the first Submission in the Italian Application, it would
likewise be unable to pass upon the second Submission. Accordingly,
the Agent of the United Kingdom Government said (at the hearing
on May 12th) that the priority issue—the issue raised in the second
Submission—would not arise if the Court should refuse to consider
and to adjudicate upon the first Submission relating to Italy’s
claim.

This did not, however, prevent the United Kingdom Agent from
saying at the hearing on May 14th that the issue which arose in the
present case was whether a certain quantity of gold should be
transferred to the United Kingdom or to Italy—that is to say, the
second question raised by the Application,

In his Submissions at the close of the hearings, the United King-
dom Agent asked the Court to find “‘that, if the Court holds, contrary
to the contentions of the United Kingdom, that the Italian Appli-
cation is still valid and subsisting, the Court has jurisdiction to
determine on their merits the questions put to the Court in the
Italian Application”. Here he was clearly not saying that the Court
could not adjudicate upon the second Submission until it had
adjudicated upon the first.

4. Counsel for the Italian Government, for his part, in his first
address to the Court, on May roth—while not modifying the

26
MONETARY GOLD (DISS. OPIN. BY JUDGE LEVI CARNEIRO) 42

Submissions contained in the Application, which I have already
referred to—said that he agreed with the United Kingdom Govern-
ment that the second Submission was dependent upon the first
and could not be dealt with before adjudication upon the first.
However, he refused to accept the consequence which the Agent
of the United Kingdom Government contended flowed therefrom,
namely, that the Italian Application was in effect cancelled or
withdrawn.

In his last address to the Court, on May 13th, Counsel for the
Italian Government was much less categorical when he referred
to the alleged dependence of the second Submission on the first ;
he in fact said:

“The second claim is distinct from the first. In the Washington
Statement it is said that the question of priority would be submitted
to the Court if this issue should arise. Consequently, it would seem
that according to the Statement itself this second question is
dependent upon the first. In any event, if the Court considers
that the question of Priority between the respective rights of the
United Kingdom and Italy can be examined in a hypothetical
form, independently of the examination of the first Italian claim,
the awn Government, for its part, would have no objection” (my
italics).

At the same time, Counsel insisted upon the fact that the Appli-
cation had not been withdrawn.

5. It has been pointed out that the Washington Statement, with
reference to the question of priority, uses the words “‘if this issue
should arise’. It has been contended that, in the view of the
draftsmen of the Statement, the priority issue could only arise
after the Italian claim had been held to be well-founded. This is
not so. The Statement provided for the possibility of the question
being put, but it did not specify when it would arise. The Italian
Government has in fact submitted the question to the Court at
the same time as the other, and the Respondents have raised no
objection to this course, as I have already pointed out.

6. The only way of ensuring that neither question is dealt with
—with the unevitable consequence of setting aside both questions—
would be to regard the Application as cancelled or to reject it.
It was because the United Kingdom Agent realized this that he
asked the Court to hold that, by reason of the interdependence
of the two questions, the whole Application was cancelled. The
Court has indeed held that the questions are interdependent, but
it has refused to regard the Application as cancelled. It has finally
refrained from adjudication upon the second Submission in the
Application, on the ground that the Parties themselves had asserted
the dependent character of this Submission.

27
MONETARY GOLD (DISS. OPIN. BY JUDGE LEVI CARNEIRO) 43

The statements of the Parties have not, however, led me to a
similar interpretation. In my opinion, if the two questions were
inseparably interlinked, the presence of Albania would be just as
necessary to make it possible for the Court to deal with the first
as with the second. But this proposition was not stated either by
the Italian Government, by the Respondent Governments or in the
Judgment of the Court.

I do not, in any event, consider that the Court would be obliged
to follow any agreement in this connection thought to have been
arrived at by the Parties. The Court, having unequivocally decided
that the Application has neither been withdrawn nor cancelled,
retains full freedom to decide for itself the question of the inter-
dependence of the two Submissions in this Application.

7. If anything remains of the Application, it is its second
Submission. If the Court is without jurisdiction in respect of the
question raised by the first Submission—on the ground that Italy
has not even named Albania, which is directly interested in this
question as a Respondent—in respect of the second Submission,
Albania has no interest. whatsoever.

In short, the priority issue has been submitted—and remains
submitted—-to the Court, and the only States directly interested
in its decision on this question are before the Court. In my opinion,
the Court cannot now refuse this decision on the ground that it
lacks jurisdiction to decide another and quite separate question
raised by the same Application. At the present stage of the proceed-
ings, the Court, in my opinion, having simply to decide the Prelim-
inary Question of its competence to adjudicate upon the first
Submission in the Application, is not entitled to go beyond this
and to hold, at the same time, that it has no jurisdiction to deal
with the second Submission.

Counsel for the Italian Government himself, in the document
entitled ‘Preliminary Question”, has indeed said that “the second
question would raise no problem concerning the jurisdiction of the
International Court of Justice”. At the same time, he asserted
that the Application had not been withdrawn, that is to say, that
its second Submission remained even if, at this stage of the pro-
ceedings, the first should be set aside.

8. Procedural considerations would have provided the Court
with a good reason for not at present setting aside the second
Submission of the Application; but there was a better ground
available to it for reserving consideration of, and a decision on, this
other question, that is, the question of priority. The question of
priority does not perhaps involve any dispute as to facts, but is
to be resolved simply in the light of legal rules. The Court could
have decided it, not by basing itself upon a hypothesis, but by

28
MONETARY GOLD (DISS. OPIN. BY JUDGE LEVI CARNEIRO) 44

dealing with it as a question of abstract law. It could have done
so, subject at most to one condition. It could have decided it quite
simply by recognizing the character of the two claims, without
prejudging the question of the validity of the claim which has not
as yet been established.

I think it unnecessary to recall the widespread and valuable
practice of “declaratory judgments” which is adopted in the United
States and many other countries. It will be enough to point out
that in all civilized countries there are laws governing the classifica-
tion of creditors—in cases of bankruptcy, concursus creditorum
following upon insolvency and what in France and other countries
is called “liquidation judiciaire” (compulsory winding-up). The
law strictly lays down orders of priority and of preference. In the
present case, the Court should determine whether there is any
ground for preference and the basis for priority. It would thus
indicate the legal rule to be applied.

In the majority of cases at least, priority is based neither upon
the date nor the amount of the debt, nor even upon the character
of its title, but rather on the nature of the right itself, its origin,
or the specific relationship which may exist between it and the
property of the debtor. In the present case, the Italian Government
alleges that the two competing rights are identical in origin and
of the same nature; it has already set out in the Application,
with great precision and clarity, the only argument which it
invokes in support of its claim to priority: it is that Albania’s
wrongful act as against Italy was earlier in date than Albania’s
wrongful act as against the United Kingdom. The Italian Govern-
ment further alleges that its right must benefit from a privilege
by virtue of Article 25 of the Convention of March 15th, 1925.
That is all. In the subsequent proceedings an opportunity would
have been given to the respondent Governments to contest these
allegations, and Albania might have decided to intervene (although
that country is not directly interested) and the Court could have
adjudicated upon the alleged right to priority even without having
previously recognized the validity of the Italian claim.

g. Such a decision would have provided a valuable contribution
to the solution of the controversy provoked by the question of the
allocation of the monetary gold. It would have been all the more
useful for having been given before the decision on the first question,
that of the validity of the Italian claim, which involves a number
of questions of fact and of law. Such a course might have avoided
the necessity for evidence and argument which would have ceased
to be relevant.

Anyone who studies the terms of the Submissions in the Appli-
cation of Italy must come to the conclusion that the second Sub-
mission must, as I have said, be adjudicated upon before the first.
How could the Court hold that the gold should be ‘‘delivered to

29
MONETARY GOLD (DISS. OPIN. BY JUDGE LEVI CARNEIRO) 45

Italy’—and that is what is asked in the Application—without
having previously found in favour of the right of the Italian claim
to priority ?

Moreover, whatever might have been the Court’s decision on the
second Submission, that decision would have provided the ‘‘Allied
Governments concerned” with a very valuable orientation. If the
Court had found that the United Kingdom claim was entitled to
priority, the question raised in the first Submission of the Appli-
cation would have lost all practical interest, since, according to
statements which have not been disputed, the amount of the United
Kingdom claim is more than twice the value of the gold in question.
If, on the other hand, the Court had upheld the right to priority
of the Italian claim, it would have given the three Powers the
assurance (for which they have asked in one sense or the other)
that the delivery of the gold to the United Kingdom could not
be validly effected before final adjudication upon the merits of the
Italian claim. Finally, there was a third possible solution, that
neither claim might be held to be entitled to priority ; in that case,
if the Italian claim were held to be well-founded, there would be a
proportionate allocation of the gold between the two creditors, it
then being possible to deliver at once to the United Kingdom such
portion as was due to it.

In any event, the Court, by adjudicating upon the second
Submission in the Application, would make the solution of the
dispute more simple, clearer and more straightforward. On the
other hand, I fear that its refusal to intervene in any way, after
the three “Allied Governments concerned” have addressed them-
selves to the Court ‘asking it to give them guidance’, may well
give rise to a deadlock or aggravate the difficulties.

(Signed) LEvI CARNEIRO.

30
